Citation Nr: 1714402	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder NOS, depression, and specific phobia.

2.  Entitlement to service connection for scars related to second degree burns.


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter has since been transferred to the RO in Detroit, Michigan.

Although the claim certified on appeal was characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with anxiety disorder NOS, depression, and specific phobia.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded the issues on appeal in July 2015 to allow the Veteran an opportunity for a personal hearing.  The Veteran was scheduled for a hearing in January 2017, but did not appear.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder and second degree burn scars related to his active duty service.  Specifically, the Veteran contends that both disabilities are the result of an incident in which he was burned on the left side of his torso and left arm while changing the oil in a boiler feed pump when a water pump supply line ruptured, spraying the Veteran with 400 degree water.  See February 2008 claim for benefits; February 2008 statement in support; April 2008 statement in support.

The Board finds a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Specifically, the Board finds a remand is necessary so that additional attempts to corroborate the Veteran's claimed in-service stressor can be made.  In its August 2009 rating decision, the RO stated that it did not have a complete copy of the Veteran's service treatment records and was only able to obtain an incomplete separation examination.  However, a memorandum on a formal finding of unavailability has not been associated with the claims file.  Nevertheless, the RO denied the Veteran's claim for acquired psychiatric disorder because his claimed in-service stressor could not be verified.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain the Veteran's complete service treatment records and associate them with the claims file.  58 U.S.C.A. §5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Further, in a December 2008 VA examination the Veteran was diagnosed with PTSD with secondary depression.  A February 2009 VA treatment records shows that a social worker agreed with the VA examiner's opinion.  However, there is conflicting subsequent medical evidence in the record.  Specifically, in a March 2009 VA treatment record, a VA doctor explicitly ruled out a diagnosis of PTSD and instead diagnosed the Veteran with anxiety disorder NOS and specific phobia.  

Under these circumstances, the Board therefore finds that a new VA medical examination and opinion is warranted to resolve the claim for service connection for acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  It should also be noted that, based on the date of this appeal, the claim is governed by the criteria of the DSM-IV.  Therefore the examiner should apply that criteria.

Finally, as noted above, the Veteran has contended that he suffered second degree burns to his torso and left arm which resulted in scarring.  The Veteran is competent to report these injuries.  Moreover, as discussed above, the RO must make further efforts to obtain the Veteran's service treatment records, which the Veteran states will verify his in service injury.  The Board therefore finds that a VA examination is necessary to resolve the Veteran's claim for scars related to second degree burns.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In addition, the Board notes that the results of such an examination could serve to corroborate the Veteran's claimed in-service stressor.

The Veteran is cautioned that a failure to report for examination may result in the denial of his claim.  38 C.F.R. § 3.655.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to include any relevant VA treatment records dated from June 2009 to the present.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran's complete service treatment records and service personnel records from any appropriate source, and associate them with the claims file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

After considering the Veteran's statements, and other lay statement of record, determine whether any service treatment or personnel records remain outstanding but are unavailable, to specifically include records from the Veteran's separation examination.  If so, a formal finding of unavailability should be associated with the Veteran's claims file and notice sent to the Veteran.

3.  After completing the above development to the extent possible, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder NOS, depression, and specific phobia.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, as defined by the DSM-IV, or that has been manifested at any time since February 2008, to include the diagnoses of anxiety disorder NOS, depression, and specific phobia of record. 

b)  If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2008, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.





4.  After completing the development requested in numbers (1) and (2) above to the extent possible, and after any records obtained have been associated with the 
evidentiary record, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and likely etiology of the Veteran's scars on his left side torso and left arm.  In addition to conducting regular testing, the examiner should identify and numerate any and all scars in this area and state whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.  The examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any scar on his left side torso or left arm was incurred in or otherwise related to his period of active duty service.  A full rationale for any expressed medical opinion must be provided.

5.  Finally, after the above development and any other development deemed necessary has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




